Citation Nr: 1628020	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-00 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of kidney cancer, status post surgical repair (also referred to herein simply as "kidney cancer"). 

2.  Entitlement to service connection for surgical scarring as secondary to kidney cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2007.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified during a Board hearing in St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  Kidney cancer arose in service.

2.  Surgical scarring is secondary to kidney cancer.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of kidney cancer, status post-surgical repair, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for surgical scarring secondary to kidney cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims service connection for the residuals of kidney cancer, status post-surgical repair, which includes a partial nephrectomy and associated surgical scarring.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Private treatment records indicate that in April 2009 the Veteran saw a urologist for microscopic hematuria and was ordered a CT scan.  In June 2009 a CT scan revealed a renal mass.  His urologist determined that it was likely malignant given its enhancing characteristics and recommended surgical removal.  He underwent a successful partial nephrectomy in August 2009, and continued follow-up treatment thereafter.

At his March 2016 hearing, the Veteran stated that he was diagnosed with intermittent hematuria while in service, as early as 2005.  He contended that his in-service hematuria was a symptom of his kidney cancer as yet undiagnosed.  It was not until he was referred to a urologist in 2009 that his kidney cancer was diagnosed, nearly two years after separation from service.

In a May 2016 letter, the Veteran's private surgeon stated that he performed an open partial nephrectomy in August 2009 for a 3.5 centimeter Fuhrman grade-2 papillary renal cell carcinoma with negative surgical margins.  The surgeon explained that given the size of the lesion, it had likely been present for 3-5 years, given the 8 millimeter per year growth rate of malignant kidney tumors.

The Board finds that the evidence weighs in favor of a finding that the Veteran's kidney cancer arose in service.  While the Veteran believes that his in-service hematuria was a symptom of kidney cancer, there is no need to obtain a medical opinion to establish that relationship, because the May 2016 letter of the Veteran's private surgeon provides a credible opinion that his kidney cancer arose in service.  The surgeon explained how the size of the Veteran's lesion together with the typical growth rate of malignant kidney tumors shows that kidney cancer most likely arose prior to separation from service.  There is no evidence in the record to contradict this opinion.  For these reasons, the Board finds that the evidence weighs in favor of a finding that the Veteran's kidney cancer arose in service.  Furthermore, as there is no doubt that surgical scarring from the Veteran's partial nephrectomy is secondary to his kidney cancer, service connection for scarring is likewise granted.

Because the Veteran's claims are being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for residuals of kidney cancer, status post surgical repair, is granted.

Service connection for surgical scarring as secondary to kidney cancer is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


